Citation Nr: 1004383	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  05-22 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUES

1.  Whether the severance of service connection for Type II 
diabetes mellitus (with associated complications including 
hypertension, early diabetic renal disease, non-
proliferative diabetic retinopathy, and tinea pedis of the 
feet) effective January 1, 2005, was proper.

2.  Whether the severance of service connection for erectile 
dysfunction, to include special monthly compensation on 
account of loss of use of creative organ, secondary to 
diabetes mellitus effective January 1, 2005, was proper.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1971 to April 
1973.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire, in which the RO 
severed service connection for Type II diabetes with 
associated complications and erectile dysfunction, to 
include special monthly compensation on account of loss of 
use of creative organ, effective January 1, 2005.   

In November 2007, the Board remanded these claims for 
further development.  That development has been completed.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The evidence of record does not establish that the award 
of service connection for Type II diabetes mellitus, with 
associated complications, was clearly and unmistakably 
erroneous.

3.  The evidence of record does not establish that the award 
of service connection for erectile dysfunction, to include 
special monthly compensation on account of loss of use of 
creative organ, was clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The severance of the award of service connection for 
Type II diabetes mellitus, with associated complications, 
was improper.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.105(d), 
3.307, 3.309 (2009).

2.  The severance of the award of service connection for 
erectile dysfunction, to include special monthly 
compensation on account of loss of use of creative organ,  
was improper.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.105(d), 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Court, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements apply to all elements 
of a claim.

Given the favorable disposition of the claims on appeal, the 
Board finds that all notification and development actions 
needed to fairly adjudicate these claims have been 
accomplished.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) 
the existence of a current disability, (2) the existence of 
the disease or injury in service, and (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, to 
include Type 2 diabetes (also known as Type 2 diabetes 
mellitus or adult-onset diabetes), shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even if there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).   

Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish 
that the Veteran was not exposed to any such agent during 
that service.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.   
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Haas v. Peake, 525 F.3d 1168, 1191 
(Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R.  § 
3.307(a)(6)(iii) as requiring actual service on land in 
Vietnam.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  It was noted, however, 
that VA will not concede a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  See 38 C.F.R. § 
3.310(b) (2009).  

Once service connection has been granted, it can be severed 
only upon VA's showing that the grant of service connection 
was clearly and unmistakably erroneous.  38 C.F.R. § 
3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 482 
(2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).

Clear and unmistakable error (CUE) is a very specific and 
rare kind of error.  It is the kind of error in fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would manifestly have been different 
but for the error.  Generally, the correct facts, as they 
were known at the time, were not before the RO, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Even when the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto clear and unmistakable. Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).

The error must be undebatable and of the sort that, had it 
not been made, would have manifestly changed the outcome at 
the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell, 3 Vet. App. at 313-14.

When VA seeks to sever service connection, the provisions of 
38 C.F.R. § 3.105(d) impose the same burden of proof that is 
placed on a claimant who, pursuant to 38 C.F.R. § 3.105(a), 
seeks to have an unfavorable decision overturned, except 
that in making the determination of whether severance of 
service connection is proper, the review of the record is 
not limited to evidence that was before the RO at the time 
the original adjudication was made.  See 38 C.F.R. § 
3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 566 
(1991); Stallworth, 20 Vet. App. at 488; Daniels, 10 Vet. 
App. at 480.

Accordingly, to determine whether CUE was present in a prior 
decision, either the correct facts, as they were known at 
the time, must not have been before the adjudicator (i.e., 
more than a simple disagreement of how the facts were 
applied) or the statutory and regulatory provisions extant 
at the time must have been incorrectly applied.

Factual Background and Analysis

In January 2002, the Veteran's representative filed an 
informal claim for service connection for diabetes secondary 
to the Veteran's service in Vietnam.  The Veteran filed his 
formal claim for service connection in May 2002.  In his 
claim, he asserted that he had Type II diabetes due to 
exposure to Agent Orange or another herbicide.  He added 
that he was exposed to herbicides in Vietnam.  He reported 
that he served in Vietnam from May 28, 1972 to "May 17, 
1971."  
  
The Veteran's Form DD 214 reflects that he served in Vietnam 
from May 28, 1972, to July 11, 1972.  His military service 
awards include the Vietnam Service Medal.  His military 
occupational specialty was an electrician.    

An August 2002 VA diabetes mellitus examination included 
diagnoses of adult-onset diabetes mellitus in an Agent 
Orange-exposed Veteran; nonproliferative diabetic 
retinopathy; tinea pedis of the feet, directly related to 
diabetes; early diabetic renal disease; and erectile 
dysfunction.  In the examination report, the examiner opined 
that erectile dysfunction was directly related to the 
Veteran's long-standing diabetes.  The examiner also noted 
that the Veteran had no vascular problems, but did suffer 
from hypertension.  

Based on the fact that his Form DD 214 reflected service in 
Vietnam, and the findings on VA examination, in an October 
2002 rating decision, the RO granted service connection for 
Type II diabetes mellitus with associated complications, 
specifically, hypertension, early diabetic renal disease, 
nonproliferative retinopathy, and tinea pedis of the feet 
associated with herbicide exposure, based on presumed 
herbicide exposure.  The RO also granted service connection 
for erectile dysfunction, secondary to diabetes, and awarded 
SMC based on loss of use of a creative organ.  

The Veteran's service personnel records were associated with 
the claims file in March 2003, in conjunction with a claim 
for service connection for posttraumatic stress disorder 
(PTSD).  These service personnel records reflect that the 
Veteran departed San Francisco on April 26, 1972, and 
arrived in Tokyo, Japan, on April 27, 1972.  The Veteran 
departed Yokota Air Force Base, Japan, on May 1, 1972, and 
arrived in Iwakuni, Japan, the following day.  He then 
departed Iwakuni on May 27, 1972, and arrived in Nam Phong, 
Thailand on May 28, 1972.  The Veteran participated in 
combat support operations with Task Force Delta, Nam Phong, 
Thailand, from May 28, 1972 to July 11, 1972.  These records 
reflect that the Veteran was assigned to Marine Air Base 
Squadron-15, Marine Aircraft Group-15 from May 2, 1972 to 
July 31, 1972.  He was assigned to Marine Air Base Squadron-
15, Marine Aircraft Group-15, 1st Marine Aircraft Wing from 
January 31, 1972 to April 22, 1973.  His primary duty was 
electrician.  

In June 2004, the RO asked the National Personnel Records 
Center (NPRC) to furnish the Veteran's dates of service in 
Vietnam.  In a July 2004 response, the NPRC indicated that 
it was unable to determine whether or not the Veteran had 
in-country service in Vietnam, but was sending copies of 
information from the Veteran's file to assist in making a 
determination.  The documents furnished by NPRC included a 
copy of the DD 214, and copies of some of the service 
personnel records associated with the claims file in March 
2003.  

In a July 2004 rating decision, the RO proposed to sever 
service connection for Type II diabetes mellitus, with 
associated conditions, and erectile dysfunction, to include 
SMC, based on a finding that the record did not document 
actual service in Vietnam.  In the October 2004 rating 
decision, the RO severed service connection, as proposed in 
July 2004.  

In his November 2004 notice of disagreement, the Veteran 
argued that he was Medevaced to Japan in 1973, with a 
stopover in Vietnam.  He submitted a copy of his report of 
hospitalization in Japan in January and February 1973, and a 
copy of his January 1973 Travel Order to Japan for medical 
treatment.  This order states that, upon completion of 
medical treatment, the Veteran was to return to Nam Phong, 
Thailand.  In correspondence received in October 2005, the 
Veteran's representative specified that the Medevac flight 
to Japan had a stopover in Tan Son Nhut, Vietnam.  

In his October 2005 VA Form 646 (Statement of Accredited 
Representative in Appealed Case), the Veteran's 
representative stated that the Veteran had indicated that he 
was sent into Vietnam on more than one occasion to retrieve 
military equipment.  

In November 2007, the Appeals Management Center (AMC), 
requested that the NPRC furnish the entire personnel file 
and verify the Veteran's claimed service in Vietnam, to 
include any evidence that he stopped in Vietnam during a 
Medevac flight in January or February 1973.  The request 
indicated that the Marine Corps Liaison should specifically 
be contacted for assistance in verification of the Veteran's 
Vietnam service.  The NPRC was also asked to search for any 
DD Form 1351 (or its predecessor) or TRAVCHARAPPN JASMRO 
CITE:  0173-278-3 to attempt to verify the dates and stops 
during the Medevac flight from Nam Phong, Thailand to the 
U.S. Naval Hospital in Yokosuka, Japan, on or about January 
28, 1973.  In a January 2008 response, the NPRC indicated 
that it was unable to determine whether or not the Veteran 
served in the Republic of Vietnam, but it was furnishing 
copies of pertinent documents or information to assist in 
making a determination.  These records include a June 1972 
letter from the Veteran's wife regarding allotment checks, 
in which she stated that the Veteran was stationed with the 
First Marine Division in Thailand.  

In January 2009, the AMC contacted the Marine Corps History 
Division and asked that office to verify the Veteran's 
claimed service in Vietnam, to include any evidence that he 
stopped in Vietnam during a Medevac flight to Yokosuka, 
Japan, in January or February 1973.  A copy of the January 
1973 travel order was enclosed.  The Marine Corps responded 
later that month, indicating that Command Chronologies 
covering the Vietnam Era had been permanently transferred to 
the National Archives, and that the same files were 
available through Virtual VA.  

The AMC subsequently printed and associated with the claims 
file Command Chronologies for Marine Air Base Squadron-15 
(MABS-15) from January to July 1972.  In addition, in 
September 2009, the AMC asked the National Archives to 
verify whether the Veteran set foot in Vietnam or its inland 
waters at any point from May 2, 1972 to April 23, 1973, to 
include a stopover during his Medevac flight to Japan.  In a 
response dated later that month, the National Archives 
indicated that its holding of Marine Corps unit records for 
the period of the Vietnam War consisted almost entirely of 
command chronologies and, because the AMC had apparently 
already unsuccessfully searched the chronology, it had no 
other relevant records, and could not provide any 
assistance.  

The command chronologies for the Marine Air Base Squadron 15 
(MABS-15), Marine Aircraft Group 15, reflect that, on May 
28, 1972, an advance party from MABS-15 deployed to a 
classified area.  During the period from June 5-15, 1972 the 
entire MABS-15 deployed to a classified area, with the 
exception of a small number of personnel remaining in the 
Rear, and a combat support element from MABS that was 
located in DaNang, Vietnam.  During July 1972, the Veteran's 
unit continued in support of combat operations and the 
buildup at Nam Phong Air Base in Thailand.  The Command 
Chronology for Task Force Delta, for the period from January 
through June 1972, reflects that this unit was located in 
Iwakuni, Japan, from January 1-June 6, 1972, and was located 
at Nam Phong Air Base, in Thailand, from June 7-30, 1972.  
From April 8-June 24, 1972, MABS-15 supplied personnel and 
equipment in support of combat operations to DaNang, 
Vietnam.  The sequential listing of significant events 
indicates that, on April 25, 1972, a portion of MABS-15 
deployed to DaNang, in support of MAG-15.  On May 26, an 
advance party deployed to Nam Phong, in support of MAG-15.   

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the 
severance of service connection for Type II diabetes 
mellitus, with associated conditions, was improper.  

Initially, the Board notes that the RO complied with its 
notification obligations under 38 C.F.R. § 3.105(d).  In 
this regard, the RO proposed to sever service connection for 
Type II diabetes mellitus and erectile dysfunction in the 
July 2004 rating decision. The Veteran was advised of the 
proposed severance by a July 27, 2004 letter, which also 
informed him that he could request a hearing within 30 days 
and submit evidence within 60 days of the proposed 
severance.  The RO then issued the October 2004 rating 
decision, severing service connection for Type II diabetes 
mellitus and erectile dysfunction, effective January 1, 
2005, which, the Board notes, followed the last day of the 
month in which the 60-day period from date of notice of the 
rating decision expired.  See 38 C.F.R. § 3.105(d).

In short, the RO satisfied the procedural requirements of 
38 C.F.R. § 3.105(d).  Accordingly, the remaining issue is 
whether the severance itself was proper in accordance with 
the applicable law and regulations.

As mentioned above, the evidence must establish that the 
grant of service connection was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(d).  In other words, the 
evidence must be undebatable that the Veteran did not meet 
the criteria for an award of service connection.  This is a 
much higher burden of proof than that which is necessary for 
simply denying a veteran's claim for service connection.  In 
the latter case, all that is essentially required is that 
the evidence show that it is less likely than not that the 
veteran meets the service connection criteria (i.e. that the 
preponderance of the evidence is against the service 
connection claim).  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

In the instant case, it is clearly established that the 
Veteran has Type II diabetes mellitus, with associated 
conditions including hypertension, early diabetic renal 
disease, non-proliferative diabetic retinopathy, and tinea 
pedis of the feet, and erectile dysfunction secondary to 
Type II diabetes mellitus.  Thus, as his claim for service 
connection is based on herbicide exposure, the only 
remaining question is whether he actually served in Vietnam, 
and, as such, herbicide exposure may be presumed.  See 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307. 

In this regard, while the Form DD 214 reflects that the 
Veteran served in Vietnam from May to July1972, service 
personnel records associated with the claims file subsequent 
to the October 2002 rating decision reflect that the Veteran 
served in Thailand during that period.  The claims file does 
not contain any actual documentation that the Veteran served 
in Vietnam.  In this regard, service treatment records do 
not reflect any service in Vietnam, and service personnel 
records confirm only that the Veteran participated in combat 
support operations with Task Force Delta, Nam Phong, 
Thailand, from May 28, 1972 to July 11, 1972.  While the 
Veteran has asserted that his Medevac flight from Thailand 
to Japan, in January 1973 stopped in Vietnam, where he 
disembarked the plane, requests to the NPRC, Marine Corps, 
and National Archives did not yield any verification of his 
reported stop Vietnam. 

Nevertheless, in the absence of any evidence which disproves 
the Veteran's assertion that his service included visitation 
to Vietnam, or renders such assertion non-credible, the 
Board cannot find that it is undebatable that the Veteran's 
service did not include visitation to Vietnam.  Accordingly, 
as it is shown that the Veteran has diabetes, and as there 
is not clear and unmistakable evidence that the Veteran did 
not have service in Vietnam, severance of service connection 
for Type II diabetes mellitus is not warranted.  38 C.F.R. 
§§ 3.105(d), 3.303, 3.307, 3.309.

After a careful review of the evidence, the Board finds that 
the high evidentiary burden of showing clear and 
unmistakable error in the grant of service connection for 
Type II diabetes mellitus, with associated conditions, has 
not been met in this case.  In short, while the record 
contains no definitive evidence showing that the Veteran 
performed active service in the Republic of Vietnam, there 
is no clear and unmistakable evidence showing that he did 
not have such service.  

The Board also recognizes that the claims file includes 
responses from the NPRC indicating that it was unable to 
determine whether the Veteran had in-country service in the 
Republic of Vietnam.  While these responses are further 
evidence that the nature of the Veteran's service could not 
be confirmed, they are not sufficient to overcome the burden 
of showing by clear and unmistakable evidence that the 
Veteran did not have the requisite service.

The Board further notes that based on the fact that service 
connection has been restored for Type II diabetes mellitus, 
the evidence of record does not clearly and unmistakably 
support the severance of service connection for erectile 
dysfunction, to include special monthly compensation on 
account of loss of use of creative organ, secondary to 
diabetes.  Therefore, severance was improper, and service 
connection for erectile dysfunction, to include special 
monthly compensation on account of loss of use of creative 
organ, secondary to diabetes mellitus, must also be 
restored.


ORDER

Severance of service connection for Type II diabetes 
mellitus (with associated complications including 
hypertension, early diabetic renal disease, non-
proliferative diabetic retinopathy, and tinea pedis of the 
feet), as of January 1, 2005, was improper, and service 
connection is restored.

Severance of service connection for erectile dysfunction, to 
include special monthly compensation on account of loss of 
use of creative organ, secondary to diabetes mellitus, as of 
January 1, 2005, was improper, and service connection is 
restored.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


